Citation Nr: 0400452	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  96-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1991 RO rating decision.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that determined that a July 1991 rating 
decision was not clearly and unmistakably erroneous.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In January 1999, this case was before the Board on the issue 
of whether there was CUE in the July 1991 rating action that 
awarded the veteran disability benefits, but failed to 
consider entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Board determined that 
the July 1991 rating action did not involve CUE and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which in a February 2001 order, 
directed the parties to provide supplemental briefings as to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) and its 
applicability to the veteran's claim that the RO's July 1991 
rating decision contained CUE in failing to consider 
entitlement to a TDIU.  Following the filings of such 
briefings, the Court entered an order in June 2001, which 
vacated the Board's January 1999 decision as to the issue of 
whether there was CUE in a July 1991 rating action and 
remanded the matter to the Board for consideration in 
accordance with the VCAA.  The Court also remanded to the 
Board consideration of entitlement to an earlier effective 
date for the award of a TDIU; this issue was first raised 
before the Court on appeal.

When this case was before the Board in May 2002, the Board 
denied the veteran's claim that the July 1991 RO decision 
involved CUE; the Board also dismissed his claim of 
entitlement to an earlier effective date for the award of a 
TDIU on the basis that because the veteran had not filed a 
timely Notice of Disagreement (NOD) with the RO's January 
1995 rating decision that established his entitlement to a 
TDIU that challenged the effective date of the award, the 
Board was without jurisdiction to review the July 1995 rating 
decision that assigned an effective date of January 5, 1995, 
for the TDIU.

The veteran appealed the Board's May 2002 decision to the 
Court, which in a May 2003 order, granted the parties' joint 
motion for remand, vacating that part of the Board's May 2002 
decision that denied the veteran's claim of CUE in the July 
1991 rating decision that awarded service connection for 
schizoaffective disorder, seizure disorder, and residuals of 
a leg fracture, but did not address total disability based on 
individual unemployability, and remanded the case for 
compliance with the terms of the joint motion.  The Board 
notes that, in the joint motion, the parties indicated that 
the veteran did not wish to appeal that portion of the 
Board's decision that determined that he had not filed a 
timely NOD as to the effective date earlier than January 5, 
1995, for the TDIU award, and accordingly, the Court held 
that that issue was dismissed.


FINDINGS OF FACT

1.  In March 1991, the veteran filed VA Form 21-526, 
Veteran's Application for Compensation or Pension, for 
disability benefits, seeking service connection for epilepsy 
and emotional problems; he left blank the portion of the 
application (items 29A-32E) that required completion if he 
claimed to be totally disabled.  

2.  A July 1991 rating decision granted service connection 
for schizoaffective disorder, evaluated as 70 percent 
disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal, 
evaluated as noncompensably disabling.  The combined rating 
was 80 percent.  After notification of the decision and of 
his procedural and appellate rights, the veteran did not file 
an appeal, and the decision became final.

3.  The July 1991 rating decision was consistent with the 
evidence then of record; the veteran has not shown that the 
correct facts, as they were known at the time of the July 26, 
1991, adjudication were not before the VA or that statutory 
and regulatory provisions extant at that time were 
incorrectly applied.

4.  There was a tenable basis for the RO's July 1991 
determination.


CONCLUSION OF LAW

The July 1991 rating decision did not involve clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  The Court recently held, however, that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to clear and unmistakable error (CUE) claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Background

In a July 1991 rating decision, the RO granted service 
connection for schizoaffective disorder, evaluated as 70 
percent disabling; seizure disorder, evaluated as 40 percent 
disabling; and avulsion fracture of the left distal fibula, 
evaluated as noncompensably disabling.  The combined 
disability rating was 80 percent.  In August 1991, the 
veteran was notified of the RO's decision.  He was also 
notified that he could appeal the decision to the Board 
within one year from the date of the notice but did not do 
so.  

The medical evidence of record at the time that the July 1991 
rating decision included the veteran's service medical 
records, as well as reports of psychological and physical 
examinations conducted in March 1991 while the veteran was 
hospitalized at a VA facility.  The hospitalization report 
reflects that the veteran was diagnosed at admission as 
homeless and chronically mentally ill, and that he suffered 
from generalized clonic seizure disorder.  In addition, the 
March 1991 VA psychiatric examination report shows that the 
psychologist concluded that the veteran had severe 
psychopathology; he did not comment on the veteran's 
employability but indicated that he would seek to place the 
veteran in VA's homeless program for a period of 30 to 60 
days.  

The evidence also revealed that, since his discharge from 
service, the veteran had been living in a series of local 
hotels and flophouses and had held a series of odd jobs, 
including fast food and day labor.  

The evidence of record also included the veteran's March 1991 
application for compensation or pension.  

In August 1995, the veteran asserted a claim alleging CUE in 
the July 1991 rating decision on the basis that the rating 
decision did not address the issue of individual 
unemployability.  In support, the veteran argued, "The 
medical evidence in the record at the time cast doubt as to 
whether or not the veteran [wa]s able to sustain gain full 
[sic] employment."  The veteran maintained that the RO 
should have considered 38 C.F.R. § 3.340, 4.16(a) and (c), 
and 4.18, which he asserted were applicable to his claim, and 
if applied, would have resulted in an award of a TDIU.

In a March 1996 rating action, while acknowledging that the 
veteran met the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a), the RO denied the veteran's CUE 
claim.  In doing so, the RO pointed out that had not filed a 
claim seeking a TDIU, and in fact, that he was employed at 
the time of his earlier application.  In addition, the RO 
stated that the veteran had proffered no more than a 
disagreement with its earlier judgment, which was 
insufficient to constitute a valid claim of CUE.

In his April 1996 NOD the veteran reported that in 1990 he 
was unemployed and homeless and maintained that a TDIU claim 
should reasonably have been inferred from the record.  The 
veteran also contended that "VA should have supplied him 
with the opportunity to apply for unemployability"; he 
stated that by not doing so, VA had failed to comply with its 
duty to assist.

In March 1997, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, the 
veteran charged that VA had failed to apply all applicable 
laws and regulations because it had failed to consider 
whether he was entitled to a rating of individual 
unemployability.  The veteran pointed out that he had a 
combined disability rating of 80 percent and thus met the 
schedular criteria for such an award, and maintained that 
VA's failure to adjudicate the "inferred issue" of his 
entitlement to this benefit constituted an error of fact or 
law.

At the hearing, the veteran also testified that following his 
separation from service in 1990, he traveled from California 
to Cheyenne, Wyoming, where he had numerous jobs that were 
mainly in "fast-food restaurant type of work."  He reported 
that he generally worked for each employer for approximately 
two to three months, and on a part-time basis, but was unable 
to work for longer periods of time due to his service-
connected disabilities; he indicated the longest period he 
was employed by any one employer was six months.  The veteran 
stated that he was homeless at the time of the July 1991 
rating action and had entered a homeless program at VA.

When this case was before the Board in January 1999 and May 
2002, the Board denied his claim alleging CUE in the July 
1991 rating decision.  

Analysis

The Court has stated that clear and unmistakable error (CUE) 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error because such a breach creates 
only an incomplete rather than an incorrect record.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. 
Brown, 6 Vet. App. 377, 382-4 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  Further, the Board notes that, 
subsequent to the July 1991 rating decision, the General 
Counsel of VA concluded that decisions of the Court 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications of claims, but should be given retroactive 
effect as they relate to claims still open on direct review.  
O.G.C. Prec. 09-94, 59 Fed. Reg. 27309 (1994); see also 
O.G.C. Prec. 25-95, 61 Fed. Reg. 10065 (1996).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992.  
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the appellant's claim.

The veteran essentially argues that the RO did not properly 
develop his application as a claim for a TDIU and breached 
its duty to assist by not "supplying" him with the 
opportunity to apply for a TDIU; however, he does not allege 
that the RO did not have the correct facts.  

Under the law in effect at the time of the July 1991 rating 
action, a specific claim for benefits had to be filed in 
order for VA benefits to be paid or furnished to any 
individual.  38 C.F.R. § 3.151 (1991).  In addition, any 
communication or action from a claimant indicating an intent 
to apply for VA benefits, could be considered an informal 
claim.  Such informal claim had to identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
were filed, an application form [VA Form 21-526] was to be 
forwarded to the claimant for execution.  If the formal 
application form is received by the VA within one year from 
the date it was sent to the claimant, it would have been 
considered to have been filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155 (1991).

A review of the record discloses that the veteran filed VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, in March 1991.  In filling out the application, the 
veteran specifically completed the section of the form used 
for seeking disability benefits.  He left blank the section 
of the application, items 29A-32E, which required completion 
if he was claiming to be totally disabled.  In July 1991, the 
RO awarded disability benefits.  

In asserting this claim in August 1995, the veteran 
maintained that because the evidence of record at the time of 
the July 1991 rating action cast doubt on whether he was able 
to sustain gainful employment, the RO should have adjudicated 
whether he was entitled to a total rating based on individual 
unemployability.  Thereafter, in his April 1996, the veteran 
essentially echoed this contention, stating that, because he 
was homeless and unemployed, a TDIU claim should reasonably 
have been inferred from the record.  Further, during the 
March 1997 RO hearing, the veteran testified that the July 
1991 rating action was the product of CUE because he had an 
80 percent combined disability rating and thus met the 
schedular criteria for a TDIU, and thus VA should have 
inferred his entitlement to this benefit; as such, he charged 
that VA had failed to apply all pertinent laws and 
regulations, and specifically, those related to whether he 
was entitled to a TDIU.  Thus, the veteran claims, in effect, 
that VA adjudicators improperly evaluated his claim, i.e., 
they did not consider it as raising a claim of entitlement to 
a TDIU, which the Board notes can never rise to the stringent 
definition required to assert CUE in a prior decision.  See 
Baldwin; Damrel.

A review of the claims folder reveals, however, that not only 
did the veteran never apply for this benefit, but that he 
affirmatively expressed an intent not to do so.  In this 
regard, the Board notes that 38 C.F.R. § 3.151, in effect in 
July 1991, required that a claim form would have had to have 
been filed by the veteran if he claimed entitlement to a 
total disability rating based on individual unemployability.  
No such claim was filed in this case.  In this regard, the 
Board reiterates that on his formal claim, received in March 
1991, the veteran completed only that section concerning 
disability compensation, and he did not complete the section 
required when claiming total disability.  In addition, the 
medical evidence of record at the time clearly indicated that 
the veteran was working, albeit in odd jobs.  Thus, the 
evidence at the time of the July 1991 rating decision 
affirmatively shows that the veteran was not applying for a 
TDIU, which buttresses the RO's subsequent, March 1996 
determination.  Accordingly, the Board concludes that the 
July 1991 rating action is not clearly and unmistakably 
erroneous.  

In addition, 38 C.F.R. § 4.16(c) (1991), provided that where 
the veteran's mental disorder was assigned a 70 percent 
evaluation, and that mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, if 
he had no compensable service-connected disabilities, the 
mental disorder was to be assigned a 100 percent evaluation 
under the appropriate diagnostic code.  Here, because the 
veteran's service-connected seizure disorder was evaluated as 
40 percent disabling, this regulation was not applicable.

As noted above, the veteran also maintained in his April 1996 
NOD that the July 1991 rating decision was clearly and 
unmistakably erroneous because VA breached its duty to 
assist.  The Board reiterates that, even if VA had breached 
its duty to assist, that cannot form a basis for a claim of 
clear and unmistakable error.  Tetro, Damrel; see also Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995).

In addition, the Board acknowledges that in the March 1991 
examination report, the VA psychologist indicated that he 
sought to place the veteran in VA's homeless program, and 
that during the March 1997 RO hearing, the veteran testified 
that he was homeless at the time of the July 1991 rating 
action and had enrolled in a VA homeless program.  The RO 
made no attempt to obtain any records of the veteran's 
participation in the VA homeless program, and in fact, to 
date VA has not done so.  The Board, however, is not in a 
position to speculate as to what determination might have 
been reached in July 1991 had that evidence been associated 
with the claims folder.  Moreover, because the records would 
necessarily have pre-dated the Court's decision in Bell, they 
were not constructively of record.  Lynch; Damrel.

Finally, the veteran's representative has also argued that 
the Court's decision in Romeo v. Brown, 5 Vet. App. 388 
(1993) is applicable to the present case.  In Romeo, the 
Court held that where the evidence of record suggests that 
there is no prospect of the veteran engaging in gainful 
employment, the VA should consider whether the veteran is 
entitled to a TDIU.  Id. at 396.  The Board notes, however, 
that a determination of clear and unmistakable error must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  As the Court's decision in Romeo was 
subsequent to the July 1991 rating action, this argument does 
not provide a basis upon which to find that the July 1991 
rating decision was clearly and unmistakably erroneous.  See 
Berger, Brewer.


ORDER

The July 1991 rating decision was not clearly and 
unmistakably erroneous; the appeal is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



